DETAILED ACTION
Response to Amendment
The amendment filed 19 February 2021 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20, 24, 26, 27, 28, 33, 34, 38 & 40 are allowed.  However, it is suggested that claim 28 be amended to recite on line 3 “glial survival after nerve injury, the method comprising: ---”, in order to more accurately define the invention.

The rejection of claims 20-22, 24, 26-28, 30, 31, 33-36 & 38-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of written description is withdrawn due to either the cancellation or amendment of the claims.

The rejection of claims 20-24, 26-28, 30-36 & 38-41 under 35 U.S.C. 112, first paragraph, for lack of enablement is withdrawn due to either the cancellation or amendment of the claims.

Applicant's arguments filed 2/19/21 have been fully considered but they are not persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

New Rejections Necessitated by the Amendment of the Claims
Claims 39 & 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
No proper antecedent basis nor conception commensurate in scope with that described within the specification at the time of filing the instant application exists for the recitations of generically “using clinical or laboratory methods” (i.e., as it relates to claim 39), or more particularly for specifically using “clinical methods”, which is not mentioned within the specification.  Likewise, the recitations of “wherein the physical trauma is birth trauma”, or “wherein the birth trauma is obstetrical brachial plexus palsy or birth-related facial nerve trauma” is not specifically described.  For example, no proper basis is described in those passages discussed on pages 8-10 of the response; thereby, constituting new matter.  It should be noted that what review articles teach are immaterial to this rejection, as well as what is contemplated after-the-fact of filing this application (i.e., as it relates to new claims 42 & 43).  
It is suggested that removing the recitation of “using clinical or laboratory methods” in claim 39 should obviate this rejection of claim 39.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        April 9, 2021